Citation Nr: 0122994	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to July 24, 1995, for 
the grant of service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

On his February 2000 VA Form 9, the veteran checked the box 
indicating that he desired to appear personally at the RO 
before a member of the Board.  In September 2000, the veteran 
canceled his hearing request and asked the RO to schedule a 
hearing before a hearing officer.  Such hearing was held in 
December 2000.  In light of the foregoing, no further action 
in this regard is warranted.  


FINDINGS OF FACT

1.  The veteran separated from active service in March 1970.

2.  On July 24, 1995, the RO received the veteran's 
application seeking service connection for hepatitis.


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to July 24, 1995, for the grant of service connection for 
hepatitis have not been met.  38 U.S.C.A. § 5110(b)(2)(i) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In this case, the veteran has been adequately advised of laws 
and regulations applicable to his claim and was given an 
opportunity to submit any additional substantiating evidence.  
Moreover, the claims file contains all pertinent items of 
evidence necessary to adjudicate the matter on appeal.  
Therefore, the Board finds that no additional notification or 
development action is required under the new law, and it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

The veteran maintains that he has had hepatitis since 
February of 1970 and that he should receive compensation from 
that time period.  Generally, VA law provides unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  It specifically provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if an application therefor is received within one 
year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1).

Applicable regulation provides that the effective date for 
disability compensation based on direct service connection, 
the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In this case, review of the evidence shows that the veteran 
separated from service in March 1970.  On July 24, 1995, the 
RO received the veteran's application seeking service 
connection for hepatitis.  By rating action dated in April 
1996, the RO granted service connection for hepatitis, rated 
as 30 percent disabling effective from July 24, 1995.  Based 
on these undisputed facts, the requirements for entitlement 
to an effective date prior to July 24, 1995, have not been 
met.  As the veteran's application was received more than a 
year after his discharge from active service, the date of 
receipt of the veteran's claim (July 24, 1995) is the proper 
effective date for the grant of service connection for 
hepatitis.  

Although at the hearing held in December 2000, the veteran 
maintained that he was unaware and uninformed of the onset of 
his illness and that he was not told of the diagnosis of 
hepatitis in 1970, the disposition of this case rests solely 
upon receipt of his application for service connection.  The 
failure to inform him of a diagnosis of hepatitis during 
service or any other possible erroneous advice given by a 
government employee cannot be used to estop the denial of the 
veteran's claim.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  Accordingly, the appeal is denied as a matter of 
law.  Shields v. Brown, 8 Vet. App. 346, 351-352 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to July 24, 1995, for 
the grant of service connection for hepatitis is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

